Order entered July 9, 2019




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-19-00015-CV

                              IN RE PETER SWART, RELATOR

                  Original Proceeding from the 256th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DF-16-24538

                                              ORDER
                           Before Justices Brown, Schenck, and Reichek

       In accordance with this Court’s opinion of this date, the Court CONDITIONALLY

GRANTS relator’s petition for writ of mandamus.

       We ORDER the trial judge to issue, within fifteen (15) days of the date of this order,

written rulings vacating its March 6, 2019 order and dismissing the underlying proceeding. We

further ORDER the trial court to file with this Court, within the time for compliance with the

Court’s opinion and order of this date, a certified copy of its order evidencing such compliance.

Should the trial court fail to comply with this order, the writ will issue.


                                                        /s/    DAVID J. SCHENCK
                                                               JUSTICE